DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2021 has been entered.
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are moot in view of the new ground(s) of rejection.
The arguments with respect to claim 1 are moot since the claim is indefinite due to the amendment.  Further, the amendment “no groove is defined between the thin film transistor substrate and the inorganic layer” depending on the interpretation may introduce new matter since the groove 50 is partially formed between the claimed first inorganic layer 21 and thin film transistor substrate 20 since the shape of the groove varies and a portion of the groove is provided between a portion of 21 and 20.  Further, the limitation “the grooves are only between the first inorganic layer and the second inorganic layer” would have similar issues since there are no grooves between first inorganic layer 41 and second inorganic layer 43.
With respect to claims 8 and 15, the same issues as claim 1 are not present, however, the claim is still broad enough such that the art previously applied is still applicable to teach each and every limitation.
Examiner would like to point out that the claim limitation “thin film transistor substrate” lacks description within the specification to explicitly determine what is actually contained within said TFT substrate.  As pointed out in the rejection below, its unclear whether the TFT substrate is just a supporting element or whether there are actual TFTs provided on and within it.  This is particularly important to the issue of the claims now reciting “no grooves between the thin film transistor substrate and the first inorganic layer” since if the TFTs are indeed formed in the TFT substrate, grooves/opening/holes will be required to be formed between the TFT substrate and the first inorganic layer since signals will need to reach the pixel electrodes of the light emitting layer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first inorganic layer” at line 5 and the limitation “a first inorganic layer” at line 11, each of which appears to be pointing to two different elements.  At line 12, 14, and 15 have reference to “the first inorganic layer” and it is unclear as to which recitation of “a first inorganic layer” these references are directed to.
Claim 16 recites the limitation “the thin film transistor substrate is etched by an etching solution to form the grooves” at lines 2-3.  Claim 15 recites “S30, forming grooves on an upper surface of the first inorganic layer” at line 6.  It is unclear how etching the thin film transistor substrate form grooves which are formed in the first inorganic layer which is formed above the thin film transistor substrate.  Further, claim 15 even states in the newly added portion that no groove is formed between the thin film transistor substrate and first inorganic layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PGPub 2019/0252641; hereinafter “Zhang”) in view of Lee (US PGPub 2011/0127548).

    PNG
    media_image1.png
    330
    738
    media_image1.png
    Greyscale

Re claim 8: Zhang teaches (e.g. figs. 2 and 5) an organic light-emitting diode (OLED) display panel (OLED display as described at paragraph 51 and shown in figs. 2 and 5), comprising: a base substrate (lower half of substrate 24 such as a glass or quartz substrate; BS”); a thin film transistor substrate (upper half of substrate 24 such as a glass or quartz substrate; e.g. paragraph 64; hereinafter “TFTS”) disposed on the base substrate (BS); a light emitting layer (OLED device 110; e.g. paragraph 62) disposed on the thin film transistor substrate (TFTS); a first inorganic layer (buffer layer 23 formed of silicon oxide; e.g. paragraph 86) disposed between the thin film transistor substrate (TFTS) and the light emitting layer (110); an encapsulation layer (21a, 22, and 21b above the lowest 22; hereinafter “EL”) disposed on the first inorganic layer (23) and covering the light emitting layer (110), the encapsulation layer comprising another inorganic layer (21a, 21b); wherein grooves (engaging slot 212 formed grooves as labeled above as “G”; e.g. paragraph 65) are defined in a side (top, peripheral side of 23) of the first inorganic layer (23) in contact with the encapsulation layer (EL), a part of the encapsulation layer (EL) is located in the grooves (G), the grooves (G) are defined only between the first inorganic layer (23) and the another inorganic layer (21a, 21b), and no groove is defined (there are no grooves formed between the interface of the upper part of 24 which is the thin film transistor substrate TFTS and the first inorganic layer 23) between the thin film transistor substrate (TFTS) and the first inorganic layer (23).
Zhang may be considered as being silent as to explicitly teaching a thin film transistor substrate disposed on the base substrate.
Lee teaches (e.g. fig. 2) a thin film transistor substrate (buffer layer 140; hereinafter “TFTS”) disposed on the base substrate (110).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the thin film transistor substrate such as a buffer layer disposed on the base substrate as taught by Lee in the device of Zhang in order to have the predictable result of using a buffer layer that is better suitable for deposition of TFT material layers which improve adhesion of said layers and improve device longevity.
Re claim 15: Zhang teaches (e.g. figs. 7B, 7D, 7G, and 5) a method of fabricating an organic light-emitting diode (OLED) display panel (OLED display as described at paragraph 51 and shown in figs. 2 and 5), comprising the following steps: S10, forming a thin film transistor substrate (upper half of substrate 24 such as a glass or quartz substrate; e.g. paragraph 64; hereinafter “TFTS”) on a base substrate (lower half of substrate 24 such as a glass or quartz substrate; e.g. paragraph 64; hereinafter “BS”); S101, forming a first inorganic layer (buffer layer 23 formed of silicon oxide; e.g. paragraph 86) on the thin film transistor substrate (TFTS); S20, forming a light-emitting layer (110) on the first inorganic layer (23); S30, forming grooves (engaging protrusion 221 formed grooves as labeled below as “G”; e.g. paragraph 65) on an upper surface of the first inorganic layer (23); S40, forming an encapsulation layer (21a, 22, 21b) filling the grooves (G) and covering the light emitting layer (110) on the first inorganic layer (23), wherein the encapsulation layer (21a, 22, 21b) comprises another inorganic layer (21a, 21b), the grooves (G) are defined only between the first inorganic layer (23) and the another inorganic layer (21a, 21b), and no groove is defined (there are no grooves formed between the interface of the upper part of 24 which is the thin film transistor substrate TFTS and the first inorganic layer 23) between the thin film transistor substrate (TFTS) and the first inorganic layer (23).
Zhang may be considered as being silent as to explicitly teaching S10, forming a thin film transistor substrate on a base substrate.
Lee teaches (e.g. fig. 2) S10, forming a thin film transistor substrate (buffer layer 140; hereinafter “TFTS”) on a base substrate (110).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the thin film transistor substrate such as a buffer layer disposed on the base substrate as taught by Lee in the device of Zhang in order to have the predictable result of using a buffer layer that is better suitable for deposition of TFT material layers which improve adhesion of said layers and improve device longevity.
Re claim 16: Zhang teaches the method of fabricating the OLED display panel wherein in the step S30, the thin film transistor substrate (TFTS) is etched by an etching solution (etching; e.g. paragraph 92 of Zhang) to form the grooves (G.
Claims 9-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee as applied to claim 8, and 15, respectively, above, and further in view of Riegel et al. (US PGPub 2018/0151833; hereinafter “Riegel”).
Re claims 9 and 17: Zhang in view of Lee teaches substantially the entire structure as recited in claim 8 and 15, respectively, except explicitly teaching the OLED display panel wherein the grooves (G of Zhang; engaging slots having various cross sectional shapes are contemplated by Zhang at paragraph 65) are gradually tapered toward the encapsulation layer (EL, 21b of Zhang).
Riegel teaches (e.g. figs. 1 and 4C) the grooves are gradually tapered (as can be seen in fig. 4C a rounded undercut can have a force-locking connection of the inorganic encapsulation; e.g. paragraphs 67 and 68) toward the encapsulation layer (106).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the undercut structure as taught by Riegel in the device of Zhang in view of Lee in order to have the predictable result of creating a better adhesion force between the inorganic encapsulation and the substrate (see paragraph 70).
Re claim 10: Zhang in view of Lee and Riegel teaches the OLED display panel wherein a shape of a longitudinal section of each of the grooves (G of Zhang) is a positive trapezoidal shape or a teardrop shape (teardrop shape as shown in fig. 4C of Riegel).
Re claim 11: Zhang in view of Lee and Riegel teaches the OLED display panel wherein the grooves (G of Zhang) surround the light emitting layer (110 of Zhang) 
Re claim 12: Zhang in view of Lee and Riegel teaches the OLED display panel wherein a shape of at least one circle of the grooves in whole is a parallelogram (although not explicitly taught by Zhang, Lee shows in figs. 4 and 6 the need to fully encircle the OLED element with the sealing groove to ensure OLED display encapsulation, the overall shape is a rectangle).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee  and Riegel, as applied to claim 11, above, and further in view of Su et al. (US PGPub 2010/0207281; hereinafter “Su”).
Re claim 13: Zhang in view of Lee and Riegel teaches substantially the entire structure as recited in claim 11 except explicitly teaching the OLED display panel wherein each side of at least one circle of the grooves has a wave shape.
Su teaches (e.g. fig. 5) each side of at least one circle of the grooves has a wave shape (fig. 5 shows a channel formed by 80’ 85’ being a wave shape as well as a rectangular shape as shown in fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the wave shape as taught by Su in the rectangular groove as taught by Zhang in view of Lee and Riegel in order to have the predictable result of improved adhesion by using a serpentine arrangement which provides greater surface area for adhesion (see paragraph 42 of Su).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822